Title: From Thomas Jefferson to Randolph Jefferson, 25 September 1792
From: Jefferson, Thomas
To: Jefferson, Randolph



Dear brother
Monticello Sep. 25. 1792.

Finding it necessary to sell a few more slaves to accomplish the debt of Mr. Wayles to Farrell & Jones, I have a thought of disposing of Dinah and her family. As her husband lives with you I should chuse to sell her in your neighborhood so as to unite her with him. If you can find any body therefore within a convenient distance of you, who would be a good master, and who wishes to make such a purchase, I will let her and her children go on a valuation by honest men either there or here, one half the money to be paid within a year, the other within two years, and if not paid at the day interest to run from the date of the bond. Good security would be required. Dinah is 31 years old, and two children are to go with her, to wit Sally 12. years old and Lizzy whose age I do not know. Dinah is a fine house wench of the best dispositions in the world, and tho’ she has worked out ever since I went to Europe, she would still suit any person for house business. If you can find a purchaser write me a line and send it to Mr. Randolph and he will convey it to me immediately, and an answer and proper orders shall be sent. I set out to Philadelphia the day after tomorrow to return finally in March. My love to my sister, & am Dear brother Your’s affectionately

Th: Jefferson

